DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 7/06/2022.  Claims 1, 4, 16, and 19 are amended and claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over  US PG Pub. 2011/0188244 to Hong et al. (hereinafter Hong).
Regarding claim 1, Hong discloses a submersible light (Figs. 33-36) for mounting to a hull of a watercraft, comprising: a unitary cylindrical base made (case 300, Figs. 33-36) from thermally conductive material (“circumference of the case body 300 has an inner wall and an outer wall, and first hole 310, a second hole 320, and a first heat dissipation hole 330 may be formed between the inner wall and the outer wall”, Figs. 33-36) and having an outer wall (Figs. 33-36),  a top surface (Figs. 33-36), a bottom surface (bottom surface of case 300, Figs. 33-36), an interior recess (Figs. 33-36), and a recess base surface (recess of case 300, Figs. 33-36), wherein the bottom surface is substantially flat so that the unitary cylindrical base abuts but does not pass through the hull of a watercraft when the submersible light is mounted thereon (Figs. 33-36); a light-emitting diode (LED) array (“a plurality of LEDs 120 mounted on the substrate 110”, Figs. 33-36) positioned within the interior recess and mounted on the recess base surface so as to be thermally coupled to the unitary cylindrical base (Figs. 33-36); an optical lens (lens 140, Fig. 33-36) having a first surface oriented to receive light from the LED array (bottom of lens 140, Fig. 36), a light emitting surface (top of lens 140, Fig. 36) opposite the first surface, and a circumscribing flange (flange 144, Fig. 33-36); a lens gasket (“first waterproof ring 600”, Figs. 33-36) having an outer wall (portion of first waterproof ring 600, see annotated Fig. 36 below) disposed around an outer surface of the circumscribing flange of the optical lens and an interior groove or recess (see annotated Fig. 36 below) in the outer wall for receiving and cooperating with the circumscribing flange of the optical lens to maintain an offset distance between the first surface of the optical lens and the LED array (Fig. 36); a cylindrical retaining ring (a case cover 700, Figs. 33-36) secured to the unitary cylindrical base and retaining the circumscribing flange of the optical lens and the lens gasket between the base and the retaining ring (Figs. 33-36), wherein the cylindrical retaining ring and unitary cylindrical base together form an uninterrupted cylindrical outer wall (see annotated figure and note below) wherein the retaining ring has a top surface circumscribing the light-emitting surface of the optical lens (top of case cover 700, Fig. 33-36) and a bottom surface (bottom surface of case cover 700, Figs. 33-36) oriented toward the unitary cylindrical base, and wherein the retaining ring is spaced apart from the bottom surface of the unitary cylindrical base (Figs. 33-36) so that when the submersible light is mounted to the hull of a watercraft  the retaining ring does not contact the hull.  

    PNG
    media_image1.png
    387
    752
    media_image1.png
    Greyscale

Note: The claimed “cylindrical retaining ring and unitary cylindrical base together form an uninterrupted cylindrical outer wall”. The claim does not limit the extent to which the “uninterrupted cylindrical outer wall” extends in a circumferential direction. The wall shown in the annotated figure below does not extend over an entire circumference of the base, though the wall shown is an uninterrupted cylindrical outer wall.

    PNG
    media_image2.png
    450
    800
    media_image2.png
    Greyscale

Hong discloses the claimed invention as cited above though does not explicitly disclose: the material of the case body 300 of the sixth embodiment shown in Figs. 33-36.
Hong discloses that the case 900 is made of metal  (case 900; [0184]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a metal case body as taught by an alternative embodiment in Hong.  The motivation would have been to conduct and dissipate heat generated by the LED array.
Regarding claim 2, Hong discloses the optical lens is a plano-convex lens made of glass and has a planar inner surface oriented toward the LED array and a convex light emitting outer surface (“lens 140 may be formed by injection-molding a light transmissive material, and the material may be glass and plastic”; [0213]).
Regarding claim 3, Hong discloses the submersible light having an offset distance defining an offset between the LED array and the bottom surface of an optical lens as a known offset distance (“gap G1 makes it possible to achieve a light emitting angle and light distribution”, Fig. 30 & 36; [0093]).  Hong specifically dimensions the lens as having a height h3 of 14.6mm and a diameter D6 of 45mm.  Hong does not specifically disclose a numeric range for the offset distance.  The claimed invention would have been obvious to one of ordinary skill in the art as all of the claimed elements are known in prior art and could have been combined by known method with no change in their respective functions.  The combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  In particular, for the optical elements disclosed in Rash’s and Hong’s light fixture, modifying the claimed offset distance would have been understood by an artisan to control the illumination angle and profile emitted from the lens (see Hong [0093]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)
Regarding claim 4, Hong discloses the cylindrical retaining ring is made from thermally conductive metal (“the case 900, that is, the case body 300 and the case cover 700” & “case 900 is preferably made of a material having good heat dissipation properties, that is, metal, for example one of aluminum (Al), nickel (Ni), copper (Cu), silver (Au), and tin (Sin)”; [0184]).
Regarding claim 5, Hong discloses the LED array is a chip on board (COB) LED array (“a plurality of LEDs 120 on a substrate 110”, Figs. 37; [0080]).
Regarding claim 7, Hong does not specifically disclose the interior recess has a height that is between 5 mm and 25 mm greater than a total assembled height of the LED array.  
Hong specifically dimensions the lens as having a height h3 of 14.6mm and a diameter D6 of 45mm.  Hong does not specifically disclose a numeric range for the offset distance.  The claimed invention would have been obvious to one of ordinary skill in the art as all of the claimed elements are known in prior art and could have been combined by known method with no change in their respective functions.  The combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  In particular, for the optical elements disclosed in Rash’s and Hong’s light fixture, modifying the claimed offset distance would have been understood by an artisan to control the illumination angle and profile emitted from the lens (see Hong [0093]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)
Regarding claim 8, Hong discloses the unitary cylindrical base includes a plurality of apertures therethrough that receive a plurality of screws that secure the retaining ring to the unitary cylindrical base (screws 810, Fig. 35-36).
Regarding claim 9, Hong discloses the plurality of screws include head ends adjacent to the bottom surface of the unitary cylindrical base and threaded ends that engage corresponding threaded apertures in the retaining ring that open through a first surface of the retaining ring adjacent to the top surface of the unitary cylindrical base but do not pass through a second surface of the retaining ring opposite the first surface (Figs. 35-36).
  Regarding claim 10, Hong discloses the apertures in the unitary cylindrical base are countersunk so that heads of the plurality of screws do not protrude beyond the bottom cylindrical of the circular base (Figs. 35-36).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims 1, and further in view of US PG Pub. 2010/002435 to Rash (hereinafter Rash).
Regarding claim 6, Hong discloses the claimed invention as cited above though does not explicitly disclose: a Fresnel lens.
Rash discloses the optical lens is a Fresnel lens (“Fresnel lenses can also be made to be diverging lenses”; [0028]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a Fresnel lens as taught by Rash with the system as disclosed by Hong.  The motivation would have been to provide a compact lens form factor that does not require the height of a plano-convex lens in order to provide congruent optical power.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  US PG Pub. 2011/0188244 to Hong et al. (hereinafter Hong) as applied to claim 1, and further in view of US Pat No. 4,979,281 to Smith et al. (hereinafter Smith).
Regarding claim 11, Hong discloses a plurality of apertures (holes 320 of case 300 and unlabeled holes of case cover 700, Figs. 33-36) passing through the retaining ring and the unitary cylindrical base for receiving therethrough a plurality of screws for securing the submersible light to the hull of a watercraft (“inserting a screw into the second hole 320 of the case body 300”, Figs. 33-36).
Hong discloses the claimed invention as cited above though does not explicitly disclose: a countersunk aperture configured to allow heads of screws to make abutment with the outermost surface without protruding. 
Smith discloses countersinking screws to be flush with the outer surface and therefore making abutment (Figs. 1-8). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to remove the apertures above second holes 320 and provide a countersink permitting the outer surface to be flush as taught by Smith with the system as disclosed by Hong.  The motivation would have been to reduce drag and unwanted forces on mechanical elements, for example the screws and housing themselves (“in order to reduce drag, flush head fasteners are almost exclusively used”; col. 1, ll. 16-46 & col. 5, ll. 30-43).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US PG Pub. 2011/0188244 to Hong et al. (hereinafter Hong) in view of US Pat No. 4,979,281 to Smith et al. (hereinafter Smith).
Regarding claim 19, Hong discloses a submersible light (Figs. 33-36) for mounting to a hull of a watercraft, comprising: a unitary cylindrical base (case 300, Figs. 33-36) from thermally conductive material (“circumference of the case body 300 has an inner wall and an outer wall, and first hole 310, a second hole 320, and a first heat dissipation hole 330 may be formed between the inner wall and the outer wall”, Figs. 33-36) and having an outer wall (Figs. 33-36), a top surface (Figs. 33-36), a bottom surface (bottom surface of case 300, Figs. 33-36), an interior recess (Figs. 33-36), and a recess base surface defining a recess (recess of case 300, Figs. 33-36), wherein the bottom surface is substantially flat so that the unitary cylindrical base abuts but does not pass through the hull of a watercraft when the submersible light is mounted thereon (Figs. 33-36); a light-emitting diode (LED) (“a plurality of LEDs 120 mounted on the substrate 110”, Figs. 33-36) array positioned within the interior recess and mounted on the recess base surface so as to be thermally coupled to the base; an optical lens (lens 140, Fig. 33-36) having a first surface oriented to receive light from the LED array (bottom surface of lens 140, Figs. 33-36), a light emitting surface opposite the first surface (top surface of lens 140, Fig. 33-36), and a circumscribing flange (flange 145, Figs. 33-36); a lens gasket (“first waterproof ring 600”, Figs. 33-36) positioned between the unitary cylindrical base and the optical lens; a retaining ring (a case cover 700, Figs. 33-36) made from thermally conductive material (“case 900 is preferably made of a material having good heat dissipation properties, that is, metal, for example one of aluminum (Al), nickel (Ni), copper (Cu), silver (Au), and tin (Sin)”; [0184]), being secured to the unitary cylindrical base and retaining the circumscribing flange of the optical lens and the lens gasket between the base and the retaining ring (Figs. 33-36); a plurality of screws securing the retaining ring to the circular base (screws 810, Figs. 35-36), each screw passing through a corresponding aperture in the circular base and engaging a corresponding aperture in the retaining ring (Figs. 35-36); and a plurality of additional apertures passing through the retaining ring (unlabeled apertures of case cover 700, Figs. 35) and the circular base (apertures 320of body 300, Figs. 34-36) for receiving therethrough a plurality of additional screws for securing the submersible light to the hull of a watercraft, wherein the additional apertures through the retaining ring are countersunk so that the heads of the additional screws make abutment  (second holes 320 in case cover 700 and case body 300, Fig. 33; [0186],[0188], [0192]), wherein the retaining ring has a top surface circumscribing the light-emitting surface of the optical lens and a bottom surface adjacent to the top surface of the unitary cylindrical base (Figs. 33-36), wherein the retaining ring has a diameter no greater than a diameter of  the unitary cylindrical base so as to not contact the hull of a watercraft when the submersible light is mounted thereon (Figs. 33-36).
Hong discloses the claimed invention as cited above though does not explicitly disclose: a countersunk aperture configured to allow heads of screws to make abutment with the outermost surface without protruding. 
Smith discloses countersinking screws to be flush with the outer surface and therefore making abutment (Figs. 1-8). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to remove the apertures above second holes 320 and provide a countersink permitting the outer surface to be flush as taught by Smith with the system as disclosed by Hong.  The motivation would have been to reduce drag and unwanted forces on mechanical elements, for example the screws and housing themselves (“in order to reduce drag, flush head fasteners are almost exclusively used”; col. 1, ll. 16-46 & col. 5, ll. 30-43).
Regarding claim 20, Hong discloses the plurality of screws include head ends adjacent to the bottom surface of the unitary cylindrical base and threaded ends that engage corresponding threaded apertures in the retaining ring that open through a first surface of the retaining ring adjacent to the top surface of the unitary cylindrical base but do not pass through a second surface of the retaining ring opposite the first surface (Figs. 35-36), wherein the apertures in the unitary cylindrical base are countersunk so that heads of the plurality of screws do not protrude beyond the bottom cylindrical of the circular base (Figs. 35-36).

Allowable Subject Matter
Claims 16-18 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests a submersible light for mounting to a hull of a watercraft, comprising: a unitary cylindrical base made from thermally conductive metal and having a recess base surface defining a recess, a thermal switch positioned within the interior recess of the unitary cylindrical base and received by the recess defined by the recess base surface of the unitary cylindrical base in the context of the remaining structural and optical limitations on the apparatus.  In particular, providing the unitary structure unifying the various positively recited elements in addition to have a base surface itself defining a recess differentiated the invention over obvious modifications of the cited Wang invention, having separable components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. 
On page 9 of the Response, Applicant argues that the claimed “unitary cylindrical base” with “an uninterrupted cylindrical outer wall” is not disclosed in prior art.  In the 8/25/2022 Interview, Examiner described the structural difference between Applicant’s cylindrical outer wall and the Hong outer wall is the extent to which there is continuity or a lack of interruptions in the cylindrical surface.  Hong discloses several uninterrupted cylindrical outer walls of the base while failing to disclose a cylindrical surface of the outer wall extending across an entire circumference of the base and having a single diameter from a top surface to a bottom surface.  Hong discloses a portion of the outer wall of the base has a cylindrical surface with a single diameter, though the continuity of that surface with the single diameter is broken and does not continue from the bottom surface to the top surface.  While the current claim language does not overcome the rejection in view of Hong, the structural feature providing support for Applicant’s intent with the amendment does not appear to provide a non-obvious modification of Hong in view of Wang.  Examiner does not recommend further clarifying the scope of the invention to more narrowly define the cylindrical outer wall as having a single diameter from a bottom surface to a top surface.  As similar language is introduced into Claims 1 and 19, this argument applies to both amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872